In an action for a declaratory judgment, the plaintiff appeals: (1) from an order of the Supreme Court, Westchester County, entered December 14, 1959, granting the motion of the defendants Borchardt and Brad Realty Corporation to dismiss the amended complaint for failure to state facts sufficient to constitute a cause of action (Rules Civ. Prae., rule 106, suhd. 4); and (2) from the judgment entered thereon. Order and judgement affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.